IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 95-21065
                          Conference Calendar



IROW FONTENOT,

                                        Plaintiff-Appellant,

versus

MARK BOYLE,

                                        Defendant-Appellee.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-92-CV-148
                        - - - - - - - - - -
                           June 25, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     If necessary, this Court must examine the basis of its

jurisdiction on its own motion.     Mosley v. Cozby, 813 F.2d 659,

660 (5th Cir. 1987).    Rule 4(a)(1), Fed. R. App. P., requires

that the notice of appeal in a civil action be filed within 30

days of entry of the judgment or order from which an appeal is

taken.   In this prisoner civil rights action, the final judgment

was entered on July 27, 1995.    Fontenot’s (#619588) notice of


     *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
                           No. 95-21065
                               - 2 -

appeal was filed no earlier than on December 7, 1995.    See Fed.

R. App. P. 4(c).   Because Fontenot’s notice of appeal was filed

more than thirty days after entry of the judgement, this court is

without jurisdiction and the appeal must be dismissed.   Robbins

v. Maggio, 750 F.2d 405, 408 (5th Cir. 1985).

     APPEAL DISMISSED.